         Case 3:20-cv-00395-BSM Document 9 Filed 01/07/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           NORTHERN DIVISION

JAY PARNELL                                                                 PLAINTIFF

v.                          CASE NO. 3:20-CV-00395-BSM

MICHAEL TYNER, et al.                                                   DEFENDANTS

                                        ORDER

      Jay Parnell’s motion for leave to file an amended complaint [Doc. No. 8] is granted.

Defendants’ motion to dismiss [Doc. No. 3] is denied as moot. See Pure Country, Inc. v.

Sigma Chi Frat., 312 F.3d 952, 956 (8th Cir. 2002) (amended complaint renders moot a

motion to dismiss the original complaint).

      IT IS SO ORDERED this 7th day of January, 2021.


                                                  UNITED STATES DISTRICT JUDGE
